Anthony Wayne White v. Mandy Marie Greenup



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-073-CV





ANTHONY WAYNE WHITE	APPELLANT



V.



MANDY MARIE GREENUP	APPELLEE



------------



FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On March 6, 2006, we notified Appellant Anthony Wayne White that this court may not have jurisdiction over this appeal from the trial court’s February 2, 2006 “Order Denying Defendant’s Motion for Protection and to Quash Citation” because that order does not appear to be an appealable order or judgment.  We stated that the appeal could be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed with the court within twenty-one days a response showing grounds for continuing the appeal.  On April 5, we granted in part Appellant’s motion for an extension of time to file a response, giving him until April 20 to file a response. On April 21, we received Appellant’s second motion for extension of time to file a response, which we denied.

It is therefore the opinion of the court that this appeal should be dismissed for want of jurisdiction.
(footnote: 2)  Accordingly, we dismiss the appeal for want of jurisdiction.

PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED:  May 18, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 TEX. R. APP. P. 42.3(a), 43.2(f).